Exhibit 10.4

 

GENON ENERGY, INC.
2010 OMNIBUS INCENTIVE PLAN

 

2012 RESTRICTED STOCK UNIT AWARD AGREEMENT

 

To:          [Omnibus Incentive Plan Participant]:

 

Congratulations on your selection as a recipient of restricted stock units
(“Restricted Stock Units”) under the GenOn Energy, Inc. 2010 Omnibus Incentive
Plan (the “Plan”).  This Award Agreement (“Agreement”) and the Plan together
govern your rights and set forth all of the conditions and limitations affecting
such rights.

 

Terms used in this Agreement that are defined in the Plan will have the meanings
ascribed to them in the Plan.

 

(i)                                    Termination.  “Termination” means
termination of employment with the Company including a termination of employment
with a Subsidiary (other than a direct transfer of employment between
Subsidiaries or the Company and a Subsidiary).

 

(ii)                                Retirement.  “Retirement” means Termination
other than for Cause on or after the date when you are at least 55 years old and
have at least five years of service (based on your employment with the Company
and its Subsidiaries or predecessor companies).

 

(iii)                            Cause.  “Cause” as a reason for your
Termination means any of the following acts by you:  gross neglect of duty;
prolonged absence from duty without the consent of the Company; intentionally
engaging in any activity that is in conflict with or adverse to the business or
other interests of the Company; conviction of a felony; or willful misconduct,
misfeasance or malfeasance of duty which is reasonably determined to be
detrimental to the Company.  This definition applies to this Agreement only. 
Use of the term “Cause” in this Agreement does not change or modify any
individual’s employment-at-will status.

 

(iv)                               Change in Control Vesting Event.  See
Exhibit A to this Agreement.

 

(v)                                   Good Reason.  See Exhibit B to this
Agreement.

 

If there is any inconsistency between the terms of this Agreement and the terms
of the Plan, the Plan’s terms will supersede and replace the conflicting terms
of this Agreement.

 

1.                                      Terms.  Pursuant to the terms and
conditions of the Plan and this Agreement, you have been granted Restricted
Stock Units as outlined below:

 

Grant Date:

 

February 27, 2012

 

 

 

Number of Restricted Stock Units:

 

 

 

2.                                      Vesting.  Except as provided in
Section 3 below, the Restricted Stock Units will vest and become non-forfeitable
as follows:

 

(i)                                    33 1/3% of the Restricted Stock Units
will vest on February 27, 2013;

 

(ii)                                33 1/3 % of the Restricted Stock Units will
vest on February 27, 2014; and

 

(iii)                            the remainder of the Restricted Stock Units
will vest on February 27, 2015.

 

1

--------------------------------------------------------------------------------


 

3.                                      Impact of Change in Employment Status. 
The Vesting Dates of your Restricted Stock Units will change if the status of
your employment with the Company changes (other than due to a Change in Control
Vesting Event), according to the following table:

 

Employment Event

 

Treatment of Unvested
Restricted Stock Units

Death

 

Fully vest

Termination due to Disability

 

Vest in any Restricted Stock Units scheduled to vest on the Vesting Date next
following termination; forfeit remainder, if any

Termination due to Retirement

 

Continue vesting as if in active employment provided you remain employed at
least one year after the Grant Date; otherwise, forfeit all units

Involuntary termination other than for Cause

 

Vest in any Restricted Stock Units scheduled to vest on the Vesting Date next
following termination; forfeit remainder, if any

Involuntary termination for Cause

 

Forfeit

Voluntary resignation

 

Forfeit

 

4.                                      Book Entry Account.  Within a reasonable
time after the date of this Agreement, the Company shall instruct its transfer
agent or stock plan administrator to establish a book entry account representing
the Restricted Stock Units in your name effective as of the Grant Date, provided
that the Company shall retain control of such account until the Restricted Stock
Units have become vested in accordance with this Agreement and shares of Common
Stock have been issued in settlement of the Restricted Stock Units.

 

5.                                      Distribution of Shares.  You shall
receive one share of Common Stock in satisfaction of each vested Restricted
Stock Unit credited to your account, which shall be registered in your name and
transferable by you, on the date on which such Restricted Stock Units vest.

 

6.                                      Stockholder Rights; Dividend
Equivalents.  The Restricted Stock Units do not confer on you any rights of a
stockholder of the Company unless and until shares of Common Stock are in fact
issued to you in connection with the vested Restricted Stock Units.  However, if
and when cash dividends or other cash distributions are paid or distributed with
respect to the Common Stock while the Restricted Stock Units are outstanding,
the dollar amount of such dividends or distributions with respect to the number
of shares of Common Stock then underlying the Restricted Stock Units shall be
reflected in your account.  Any such cash dividends or other cash distributions
shall vest and be paid in cash if and at such times as the underlying Restricted
Stock Units are vested and paid.

 

7.                                      Transferability.  No rights granted
under this Agreement can be assigned or transferred, whether voluntarily or
involuntarily, by operation of law or otherwise, except by will or the laws of
descent and distribution.  In the event of any transfer or assignment of rights
granted under this Agreement in accordance with this Section 7, the person or
persons, if any, to whom such rights are transferred by will or by the laws of
descent and distribution shall be treated after your death the same as you under
this Agreement.  Any attempted transfer or assignment of rights under this
Agreement prohibited under this Section 7 shall be null and void.

 

8.                                      Change in Control.  In the event of a
Change in Control, except in the case of a Change in Control Vesting Event (as
described below), your Restricted Stock Units will continue to be subject to the
vesting schedule and employment requirements in Sections 2 and 3 above following
the date of the Change in Control.  Upon a Change in Control Vesting Event, your
unvested

 

2

--------------------------------------------------------------------------------


 

Restricted Stock Units will become fully vested and nonforfeitable as of the
date of the Change in Control Vesting Event.

 

9.                                      Withholding; Code Section 409A.  The
Company has the right to deduct applicable taxes from any payment under this
Agreement and withhold, at the time of vesting of shares of Common Stock, an
appropriate number of shares of Common Stock for payment of required withholding
taxes or to take such other action as may be necessary in the opinion of the
Company to satisfy all obligations for withholding of such taxes. The Fair
Market Value of the shares of Common Stock withheld for payment of required
withholding taxes must equal no more than the required minimum withholding
taxes.  The Restricted Stock Units granted under this Agreement are intended to
comply with or be exempt from Code Section 409A, and ambiguous provisions of
this Agreement, if any, shall be construed and interpreted in a manner
consistent with such intent.

 

10.                               Notice.  Any written notice required or
permitted by this Agreement shall be mailed, certified mail (return receipt
requested) or hand-delivered.  Notice to the Company shall be addressed to the
Company’s General Counsel at 1000 Main St., Houston, TX 77002.  Notice to you
shall be addressed to you at your most recent home address on record with the
Company.  Notices are effective upon receipt.

 

11.                               Requirements of Law.  The granting of
Restricted Stock Units and the issuance of shares of Common Stock under the Plan
will be subject to all applicable laws, rules, and regulations, and to such
approvals by any governmental agencies or national securities exchanges as may
be required.

 

12.                               Miscellaneous.

 

a.                                       Limitation of Rights.  The granting of
this Award shall not give you any rights to similar grants in future years or
any right to be retained in the employ or service of the Company or its
Subsidiaries or interfere in any way with the right of the Company or any such
Subsidiary to terminate your services at any time, or your right to terminate
your services at any time.

 

b.                                       Severability.  If any term, provision,
covenant or restriction contained in this Agreement is held by a court or a
federal regulatory agency of competent jurisdiction to be invalid, void or
unenforceable, the remainder of the terms, provisions, covenants and
restrictions contained in this Agreement shall remain in full force and effect,
and shall in no way be affected, impaired or invalidated.

 

c.                                       Governing Law.  All issues and
questions concerning the construction, validity, enforcement and interpretation
of this Agreement shall be governed by, and construed in accordance with, the
laws of the State of Delaware.

 

13.                               Acceptance of Award.  You are deemed to accept
this Award and to agree that it is subject to the terms and conditions set forth
in this Agreement and the Plan unless you provide the Company written
notification not later than 30 days after the Grant Date of your rejection of
this Award (in which case your Award will be forfeited and you shall have no
further right or interest therein as of the Grant Date).

 

3

--------------------------------------------------------------------------------


 

 

GENON ENERGY, INC.

 

 

 

 

 

Karen D. Taylor

 

Senior Vice President, Human Resources and Administration

 

4

--------------------------------------------------------------------------------


 

EXHIBIT A

 

GENON ENERGY, INC.
2010 OMNIBUS INCENTIVE PLAN

 

2012 RESTRICTED STOCK UNIT AWARD AGREEMENT

 

Definition of Change in Control Vesting Event

 

A “Change in Control Vesting Event” occurs if:

 

a.                                       There is a “Change in Control” as
defined in the Plan and during the two-year period following the date of the
Change in Control:

 

(i)                                    your employment with the Company or any
Affiliate is terminated by the Company without Cause (other than by reason of
your death or Disability);

 

(ii)                                your employment with the Company or any
Affiliate is terminated by you for Good Reason (as defined in Exhibit B); or

 

(iii)                            your employment with the Company or any
Affiliate is terminated by an action initiated by the Company or any Affiliate
and mutually agreed upon by you and the Company; or

 

b.                                       A Change in Control occurs and:

 

(i)                                   your employment with the Company or any
Affiliate was terminated by the Company without Cause (other than by reason of
your death or Disability) prior to the date of the Change in Control; or

 

(ii)                               an action was taken with respect to you prior
to the date of the Change in Control that would have constituted Good Reason if
taken after a Change in Control;

 

and you can reasonably demonstrate that such termination or action in clause
(b)(i) or (ii) above, as applicable, occurred at the request of a third party
who had taken steps reasonably calculated to effect the Change in Control, then
the termination or action, as applicable, will be treated for all purposes of
the Plan as having occurred immediately following the date of the Change in
Control.

 

5

--------------------------------------------------------------------------------


 

EXHIBIT B

 

GENON ENERGY, INC.
2010 OMNIBUS INCENTIVE PLAN

 

2012 RESTRICTED STOCK UNIT AWARD AGREEMENT

 

Definition of Good Reason

 

“Good Reason” means, as a reason for your resignation from employment with the
Company or any Affiliate, the occurrence of any of the following after the date
of a Change in Control:

 

a.                                       A material reduction by the Company in
your base salary or target annual bonus, as in effect immediately prior to a
Change in Control, as the same may be increased from time to time (it being
understood that you shall not have a basis to resign for Good Reason if (i) such
reduction is part of a less than 5% across the board reduction in base salary
rate or target annual bonus opportunity similarly affecting at least 95% of all
employees of the Company, or (ii) no bonus is paid, or the amount of the bonus
is reduced, as a result of the failure of you or the Company to achieve
applicable performance targets for such bonus);

 

b.                                       Failure by the Company to continue
(i) in effect any compensation plan (which includes but is not limited to any
retirement, health and welfare, incentive and fringe benefit plan or program) in
which you participate that is material to your total compensation or (ii) your
participation therein on a basis not materially less favorable, both in terms of
the amount of benefits provided and the level of your participation relative to
other participants, unless (x) such failure arises from the discontinuance of,
or change to, any compensation plan affecting at least 95% of all employees of
the Company who are covered under such affected plan and the amount of the
reduced benefits, or increased cost to you, is less than 5% of your aggregate
base salary rate and target annual bonus opportunity as in effect immediately
prior to such change, or (y) an equitable arrangement for you has been made with
respect to such affected plan;

 

c.                                       Failure by the Company to comply with
and satisfy its obligations to you under any employment agreement, accepted
written offer of employment or similar arrangement;

 

d.                                       The assignment of duties materially
inconsistent with your position, duties or responsibilities as in effect
immediately prior to a Change in Control, or any other action by the Company
which results in a material diminution in such position, duties or
responsibilities, excluding for this purpose (i) a change in title or reporting
relationship alone, (ii) assignment of a position of similar stature and
compensation with duties consistent with your experience and training, or
(iii) an isolated, insubstantial and inadvertent action not taken in bad faith
and which is remedied by the Company promptly after receipt of notice thereof
given by you; or

 

e.                                       A requirement that you move your
principal place of business to a location that is more than 50 miles from the
location at which you were stationed immediately prior to a Change in Control;

 

provided, however, that (1) Good Reason shall not exist with respect to an event
unless you provide the Company with a notice of your Termination (“Notice”) that
sets forth in reasonable detail the facts and circumstances supporting the Good
Reason event not later than 90 days after you have notice that the event has
occurred and (2) the Company shall have 30 days from the date of receipt of the
Notice to cure the event.  If the Company cures the event, your Notice shall be
deemed rescinded.  If the Company fails to cure the event timely, you shall be
deemed to have terminated for Good Reason at the end of such 30-day cure period.

 

6

--------------------------------------------------------------------------------